DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 7/13/2021 is acknowledged.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubori (U.S. Patent Publication No. 2005/0166600).
Regarding Claim 1, Mitzubori teaches a method of disassembling a cold head (Fig. 3, H1 & H2) provided with a displacer (Fig. 10, D1 & D2) that extends in an axial direction, a cylinder (Fig. 3, 2) that accommodates the displacer ([0053], lines 9-11), and a displacer drive unit (Fig. 3, M) that is fastened to the cylinder (Fig. 3, 2) ([0060]) (The driver unit (M) is fastened to the cylinder through the flanges (41 and 21))  and is connected to the displacer (Fig. 10, D1 & D2) ([0052], line 5) such that the displacer (Fig. 10, D1 & D2) is driven in the axial direction, the method comprising:

unfastening the displacer drive unit (Fig. 3, M) from the cylinder (Fig. 3, 2) ([0077], lines 1-5, lines 21-23); and
operating the lifting-up jig (Fig. 9B, 48) such that the displacer drive unit (Fig. 3, M) is lifted up from the cylinder (Fig. 3, 2) together with the displacer (Fig. 10, D1 & D2) ([0077], lines 11-16) (See Fig. 10).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
7/22/2021